953 F.2d 1387
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re MARKIP, LTD., a General Partnership, Debtor,MARKIP, LTD., a California General Partnership, Michael R.Johnson, individually and as a general partner of thatpartnership, Markip, Ltd., Richard P. Granieri, individuallyand as a general partner of that partnership, Markip, Ltd., Appellants,v.BINKELE PROPERTIES, a California General Partnership, Appellee.
No. 89-56069.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 9, 1990.Decided Jan. 17, 1992.

1
Before D.W. NELSON and REINHARDT, Circuit Judges, and PRICE1, Senior District Judge.

ORDER

2
The judgment of the Bankruptcy Appellate Panel is affirmed on the basis of its memorandum disposition which is hereby adopted.


3
AFFIRMED.



1
 The Honorable Edward Dean Price, Senior District Judge for the Eastern District of California, sitting by designation